




























THE HARTFORD


EXCESS PENSION PLAN II






















Including Amendments Adopted Through July 2012























1

--------------------------------------------------------------------------------










THE HARTFORD EXCESS PENSION PLAN II
The Hartford Excess Benefit Plan II (the "Plan") was effective as of January 1,
1988. The purpose of the Plan was to provide those employees participating in
the Hartford Fire Insurance Company Retirement Plan for U.S. Employees (now The
Hartford Retirement Plan for U.S. Employees) (the “Retirement Plan”) benefits
which would have been payable under the Retirement Plan but for the limitations
imposed on qualified plans by Section 415 of the Internal Revenue Code.
Effective as of January 1, 1988, the Hartford Select Management Plan II was
authorized by the Board of Directors of Hartford Fire Insurance Company to pay
supplemental benefits to certain select management or highly compensated
employees who have qualified for benefits under the Retirement Plan.
As of December 19, 1995 the Hartford Select Management Plan II was merged into
the Hartford Excess Benefit Plan II and the surviving Plan was amended to accept
the liabilities under ITT Hartford Excess Pension Plan I attributable to all
participants thereunder other than former or then-current Presidents, Chairman,
Chief Executive Officers, Chief Operating Officers or Executive Vice Presidents
of Hartford Fire Insurance Company and renamed the ITT Hartford Excess Pension
Plan II.
As of May 22, 1997, Hartford Life was authorized to participate in the Plan with
respect to its employees. This Plan was amended and restated as of December 19,
1995, including amendments through May 22, 1997 and, effective as of May 2,
1997, was renamed the Hartford Excess Pension Plan II.
Effective January 1, 2009, the Plan, including all amendments adopted prior
thereto, was further amended and restated in the form of this document, in order
to comply with final regulations issued under Section 409A of the Internal
Revenue Code. This Plan is intended to comply with Section 409A of the Code, and
no action taken by the Corporation shall be construed in a manner that would

2

--------------------------------------------------------------------------------








result in the imposition of an additional tax on Participants under Section 409A
of the Code.
All benefits payable under this Plan, which is intended to constitute both an
unfunded excess benefit plan under Section 3(36) of Title I of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), and a
nonqualified, unfunded deferred compensation plan for a select group of
management employees under Title I of ERISA, shall be paid out of the general
assets of the Corporation. The Corporation may establish and fund a trust in
order to aid it in providing benefits due under the Plan.
The Retirement Plan was amended, effective January 1, 2009, to provide all
Participants accruing service on or after that date with Hartford Credits and
Interest Credits under a Cash Balance formula. Whereas, as of December 31, 2012,
Hartford Credits will cease under the Cash Balance formula of the Retirement
Plan, such that only Interest Credits shall continue to be credited thereafter
under that formula, effective as of December 31, 2012, Hartford Credits under
this Plan shall likewise cease and only Interest Credits shall thereafter be
credited.





3

--------------------------------------------------------------------------------










THE HARTFORD


EXCESS PENSION PLAN II




ARTICLE    Page
ARTICLE I DEFINITIONS    2
ARTICLE II PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS    8
2.01 Participation    8
2.02 Amount of Benefits    9
2.03 Vesting    11
2.04 Payment of Benefits    11
2.05 Payment Upon the Occurrence of a Change of Control    25
ARTICLE III GENERAL PROVISIONS    27
3.01 Funding    27
3.02 Duration of Benefits    27
3.03 Discontinuance and Amendment    28
3.04 Termination of Plan    28
3.05 Plan Not a Contract of Employment    29
3.06 Facility of Payment    29
3.07 Withholding Taxes    30
3.08 Nonalienation    30
3.09 Forfeiture for Cause    30
3.10 Claims Procedure    30
3.11 Construction    32
ARTICLE IV PLAN ADMINISTRATION    35
4.01 Responsibility for Benefit Determination    35
4.02 Duties of Committee    35
4.03 Procedure for Payment of Benefits Under the Plan    35

4

--------------------------------------------------------------------------------








THE HARTFORD
EXCESS PENSION PLAN II
ARTICLE I
DEFINITIONS
The following terms when capitalized herein shall have the meanings assigned
below.
1.01
Act shall mean the Securities Exchange Act of 1934, as amended.

1.02
Annuity Commencement Date shall mean a Participant's annuity starting date with
respect to benefits payable to him or her on his or her behalf under this Plan.

1.03
Associated Company shall mean any division, subsidiary or affiliated company of
the Corporation not participating in the Plan which is an Associated Company, as
defined in the Retirement Plan.

1.04
Beneficial Owner shall mean any Person who, directly or indirectly, has the
right to vote or dispose of or has “beneficial ownership” (within the meaning of
Rule 13d-3 under the Act) of any securities of a company, including any such
right pursuant to any agreement, arrangement or understanding (whether or not in
writing), provided that: (a) a Person shall not be deemed the Beneficial Owner
of any security as a result of an agreement, arrangement or understanding to
vote such security (i) arising solely from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the Act and the applicable rules and regulations thereunder, or
(ii) made in connection with, or to otherwise participate in, a proxy or consent
solicitation made, or to be made, pursuant to, and in accordance with, the
applicable provisions of the Act and the applicable rules and regulations
thereunder, in either case described in clause (i) or (ii)


5

--------------------------------------------------------------------------------








above, whether or not such agreement, arrangement or understanding is also then
reportable by such Person on Schedule 13D under the Act (or any comparable or
successor report); and (b) a Person engaged in business as an underwriter of
securities shall not be deemed to be the Beneficial Owner of any security
acquired through such Person’s participation in good faith in a firm commitment
underwriting until the expiration of forty days after the date of such
acquisition.


1.05
Beneficiary shall mean the spouse to whom the Member is married on his or her
Annuity Commencement Date or his or her date of death, if earlier.

1.06
Board of Directors shall mean the Board of Directors of the Corporation.

1.07
Change of Control shall mean:



(i)
a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Act disclosing that any Person,
other than the Corporation or a subsidiary of the Corporation or any employee
benefit plan sponsored by the Corporation or a subsidiary of the Corporation is
the Beneficial Owner of forty percent or more of the outstanding stock of the
Corporation entitled to vote in the election of directors of the Corporation;

(ii)
any Person other than the Corporation or a subsidiary of the Corporation or any
employee benefit plan sponsored by the Corporation or a subsidiary of the
Corporation shall purchase shares pursuant to a tender offer or exchange offer
to acquire any stock of the Corporation (or securities convertible into stock)
for cash, securities or any other consideration, provided that after
consummation of the offer, the Person in question is the Beneficial Owner of
fifteen percent or more of the outstanding stock of the Corporation entitled to
vote in the election of directors of


6

--------------------------------------------------------------------------------








the Corporation (calculated as provided in paragraph (d) of Rule 13d-3 under the
Act in the case of rights to acquire stock);
(iii)
any merger, consolidation, recapitalization or reorganization of the Corporation
approved by the stockholders of the Corporation shall be consummated, other than
any such transaction immediately following which the persons who were the
Beneficial Owners of the outstanding securities of the Corporation entitled to
vote in the election of directors of the Corporation immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the securities of the entity surviving such transaction entitled
to vote in the election of directors of such entity (or the ultimate parent of
such entity) in substantially the same relative proportions as their ownership
of the securities of the Corporation entitled to vote in the election of
directors of the Corporation immediately prior to such transaction; provided
that, such continuity of ownership (and preservation of relative voting power)
shall be deemed to be satisfied if the failure to meet such threshold (or to
preserve such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of the Corporation, such surviving entity
or any subsidiary of such surviving entity;

(iv)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of the Corporation
approved by the stockholders of the Corporation shall be consummated; or

(v)
within any 24 month period, the persons who were directors of the Corporation
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to the Corporation,
provided that any


7

--------------------------------------------------------------------------------








director who was not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director (A) was elected to the Board by, or
on the recommendation of or with the approval of, at least two-thirds of the
directors who then qualified as Incumbent Directors either actually or by prior
operation of this clause (v), and (B) was not designated by a Person who has
entered into an agreement with the Corporation to effect a transaction described
in clause (iii) or (iv).
1.08
Code shall mean the Internal Revenue Code of 1986, as amended from time to time.

1.09
Committee shall mean the Pension Administration Committee under the Retirement
Plan.

1.10
Company shall mean Hartford Fire or any successor by merger, purchase or
otherwise with respect to its employees and any other Employer (as that term is
defined in the Retirement Plan) authorized by the Board of Directors to
participate in the Plan with respect to its employees.

1.11
Company Pension Plan shall mean any tax qualified defined benefit plan other
than the Retirement Plan maintained by the Corporation, the Company, an
Associated Company, New ITT or one of its associated companies, or ITT
Industries or one its associated companies.

1.12
Corporation (the “Plan sponsor”) shall mean The Hartford Financial Services
Group, Inc. or any successor by merger, purchase or otherwise. The Hartford
Financial Services Group, Inc. is the sponsor of the Plan.

1.13
Deferred Compensation Program shall mean any nonqualified deferred compensation
plan maintained by the Corporation, the Company, an Associated Company, New ITT
or one of its associated companies, or ITT Industries or one of its associated
companies.

1.14
Eligible Employee shall mean a person who is a member of the Retirement Plan not


8

--------------------------------------------------------------------------------








eligible to participate in the Hartford Excess Pension Plan IA or IB and who is
determined by the Corporation as eligible to participate in the Plan. A person
who is currently earning benefits under any other qualified pension or similar
plan of the Company other than The Hartford Investment and Savings Plan is not
an Eligible Employee. An employee who provided services to PLANCO, LLC or
Hartford Life Distributors, LLC (formerly, PLANCO Financial Services, LLC) shall
be eligible to participate in this Plan with respect to eligible compensation
received after January 1, 2012.
1.15
ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time.

1.16
Excess Benefit Portion shall mean the portion of the Plan which is intended to
constitute an unfunded excess benefit plan under Sections 3(36) and 4(b)(5) of
Title I of ERISA which provides benefits not otherwise payable under the
Retirement Plan due to restrictions imposed by Section 415 of the Code.

1.17
Hartford Fire shall mean Hartford Fire Insurance Company or a successor by
merger, purchase or otherwise with respect to its employees.



1.18
ITT Industries shall mean the ITT Industries, Inc., an Indiana corporation, as
constituted on and after December 19, 1995.

1.19
New ITT shall mean ITT Corporation, a Nevada corporation, as constituted on and
after December 19, 1995.

1.20
Participant shall mean an Eligible Employee who is participating in the Plan
pursuant to Section 2.01 hereof.


9

--------------------------------------------------------------------------------








1.21
Person shall have the meaning ascribed to such term in Section 3(a)(9) of the
Act, as supplemented by Section 13(d)(3) of the Act; provided, however, that
Person shall not include: (a) the Corporation, any subsidiary of the Corporation
or any other Person controlled by the Corporation, (b) any trustee or other
fiduciary holding securities under any employee benefit plan of the Corporation
or of any subsidiary of the Corporation, or (c) a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of securities of the Corporation.

1.22
Plan shall mean the Hartford Excess Pension Plan II effective January 1, 2009,
as set forth herein or as amended from time to time.

1.23
Plan Year shall mean the calendar year.

1.24
Retirement Plan shall mean The Hartford Retirement Plan for U.S. Employees, as
amended from time to time.

1.25
Select Management Portion shall mean the portion of the Plan, other than the
Excess Benefit Portion, which is intended to constitute an unfunded deferred
compensation plan for a select group of management or highly compensated
employees under Title I of ERISA.




10

--------------------------------------------------------------------------------










ARTICLE II
PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS
2.01    Participation.
(a)
An Eligible Employee shall participate in the Excess Benefit Portion of the Plan
provided such Eligible Employee's annual retirement allowance or vested benefit
at the time of payment under the Retirement Plan exceeds the limitations imposed
by Code Section 415(b) or 415(e).

(b)
An Eligible Employee shall participate in the Select Management Portion of the
Plan provided such Eligible Employee's annual retirement allowance or vested
benefit at the time of payment under the Retirement Plan is limited by reason of
the Code Section 401(a)(17) limitation on Compensation (as that term is defined
in the Retirement Plan).

(c)
(i)    A former Eligible Employee who was a Participant in the Hartford Excess
Benefit Plan II receiving benefit payments thereunder as of December 18, 1995
shall continue to be a Participant in the Excess Benefit Portion of this Plan.

(ii)
A former Eligible Employee who was a Participant in the Hartford Select
Management Plan II receiving benefit payments thereunder as of December 18, 1995
shall continue to be a Participant in the Select Management Portion of this
Plan.

(d)
A Participant's participation in the Plan shall terminate upon the earlier
of the Participant's death or other termination of employment with the Company
and all Associated Companies unless a benefit is payable under the Plan with
respect to the Participant or his or her Beneficiary under the provisions of
this Article II.

2.02
Amount of Benefits. A Participant's benefit under this Article II shall be equal
to the excess, if any, of (a) over (b) as determined below:


11

--------------------------------------------------------------------------------








(a)
the monthly retirement allowance or vested benefit which would have been payable
under the Retirement Plan (including any severance pay period that may be taken
into account under the Retirement Plan for purposes of determining eligibility
for Final Average Pay formula early retirement benefits), commencing as of the
date that payments hereunder commence, determined

(i)
prior to the application of any offset required pursuant to an applicable
Appendix of the Retirement Plan with respect to benefits payable under any other
Company Pension Plan (as defined in Section 1.11);

(ii)
without regard to the provisions contained in the Retirement Plan relating to
the maximum limitation on benefits under Section 415 of the Code;

(iii)
without regard to the limitation on Compensation resulting from the Annual
Dollar Limit applicable under Section 401(a)(17) of the Code;

over
(b)    the sum of the following amounts:
(i)    the monthly retirement allowance or vested benefit which would have been
payable under the Retirement Plan (including any severance pay period that may
be taken into account under the Retirement Plan for purposes of determining
eligibility for Final Average Pay formula early retirement benefits), commencing
as of the date that payments hereunder commence, determined
(1)
prior to the application of any offset required pursuant to an applicable
Appendix of the Retirement Plan with respect to benefits payable under any other
Company Pension Plan (as defined in Section 1.11);


12

--------------------------------------------------------------------------------








(2)
with regard to the provisions contained in the Retirement Plan relating to the
maximum limitation on benefits under Section 415 of the Code; and

(3)
with regard to the limitation on Compensation resulting from the Annual Dollar
Limit applicable under Section 401(a)(17) of the Code; and



(ii)
the amount of the benefit payable to the Participant under the ITT Corporation
Excess Pension Plan II (or any successor plan thereto) or the ITT Industries
Excess Pension Plan II (or any successor plan thereto) or any other nonqualified
defined benefit plan maintained by an Associated Company with respect to any
service which is recognized as Benefit Service for purposes of the computation
of benefits under the Retirement Plan.

For purposes of this Section 2.02, if any benefit described in (b)(ii) above is
payable in a form other than a single life annuity commencing on the
Participant's Annuity Commencement Date, such benefit shall be converted to a
single life annuity commencing on such date of Actuarial Equivalent value (as
defined in the Retirement Plan).

13

--------------------------------------------------------------------------------










2.03    Vesting
(a)
A Participant shall be vested in, and have a nonforfeitable right to, the
benefit payable under this Article II to the same extent as the Participant is
vested in his or her Accrued Benefit (as that term is defined in the Retirement
Plan) under the provisions of the Retirement Plan.

(b)
Notwithstanding any provision of this Plan to the contrary, in the event of a
Change of Control, all Participants and their Beneficiaries shall become fully
vested in the benefits provided under this Plan.

2.04    Payment of Benefits
(a)
Benefits That Commenced Prior to January 1, 2009

Except as otherwise provided in Section 2.05, in accordance with transition
rules promulgated by the Internal Revenue Service under Section 409A of the
Code, benefits payable with respect to Plan participants that commenced prior to
January 1, 2009 shall continue to be payable in accordance with the Plan
provisions in effect at the time that those benefits commenced, under which Plan
benefits are payable in accordance with the form, frequency and duration of
benefit payments under the Retirement Plan.
(b)
Benefit Commencement Date on or After January 1, 2009

Except as otherwise provided in Section 2.05, in the event of a Participant's
retirement or other termination of employment with the Company on or after
January 1, 2009, or in the event of the commencement of vested benefits with
respect to a Participant

14

--------------------------------------------------------------------------------








who terminated employment prior to January 1, 2009 but who had not, as of
December 31, 2008, commenced receiving his benefits under the Plan, such
Participant shall receive the benefit payable under Section 2.02, to the extent
vested pursuant to Section 2.03, in the form and at the time as the Participant
elected (1) prior to January 1, 2009, in the case of a Participant who became a
Participant prior to 2009, or (2) prior to the January 31 following the year in
which a person first became a Participant, in the case of an Eligible Employee
who was not a Participant prior to 2008. There are two formulas under the Plan
that correspond to the two formulas under the Retirement Plan – an Excess
Pension Plan Final Average Pay formula that provides benefits in excess of what
can be provided by the Retirement Plan’s final average pay formula, and an
Excess Pension Plan Cash Balance formula that provides benefits in excess of
what can be provided by the Retirement Plan’s cash balance formula. If the form
of payment of any Excess Pension Plan Final Average Pay formula benefit is other
than a single life annuity over the life of the Participant, or if the form of
payment of any Excess Pension Plan Cash Balance formula benefit is other than a
lump sum, the benefit shall be adjusted as provided in the Retirement Plan to
reflect the different payment form, and, if the commencement of any Excess
Pension Plan Final Average Pay formula payments is other than the Participant’s
Normal Retirement Date, as defined in the Retirement Plan, the benefit shall
also be adjusted as provided in the Retirement Plan to reflect the different
Annuity Commencement Date.
Participants shall make different time and form of payment elections with
respect to their Excess Pension Plan Final Average Pay formula benefit
(applicable to Eligible Employees who were originally hired before January 1,
2001, and whose

15

--------------------------------------------------------------------------------








pensionable compensation for one or more years through 2008 exceeded the maximum
amount that could be taken into account under the Retirement Plan), and their
Excess Pension Plan Cash Balance formula benefit (applicable to Eligible
Employees who were originally hired on or after January 1, 2001, and, after
January 1, 2009, to Eligible Employees who were previously covered by the Final
Average Pay formula and whose pensionable compensation for any year exceeded the
Retirement Plan maximum amount). For purposes of the Excess Pension Plan Cash
Balance formula, a Participant’s benefit as of any date is determined by the
Participant’s account balance (including Hartford Credits for pensionable
compensation that exceeds the Compensation that can be taken into account under
the Retirement Plan, and Interest Credits thereon, as the amount of such
Hartford Credits and Interest Credits are defined under the Retirement Plan).
If the present value of a Participant’s total vested Excess Pension Plan benefit
(Final Average Pay formula and Cash Balance formula benefits combined, plus
benefits under any other nonqualified defined benefit plan) is less than the
Code Section 402(g) limit ($16,500, as adjusted for inflation after 2009), the
Participant’s benefit will automatically be paid to the Participant in a single
lump sum, rather than in accordance with any election made by the Participant or
any default rule. For this purpose, the present value of a Participant’s Final
Average Pay formula benefit will be determined based on the actuarial
assumptions used for purposes of small lump sum cash-outs under the Retirement
Plan. With respect to a Participant whose employment terminated prior to January
1, 2009, any such lump sum payment shall be made within 90 days of June 1, 2009,
based on the present value as of June 1, 2009. With respect to a Participant
whose employment terminates on or after January

16

--------------------------------------------------------------------------------








1, 2009, any such lump sum payment shall be made within 90 days of the
Participant’s separation from service, based on the present value as of that
time. If the present value of the Participant’s total vested benefit is greater
than the Code Section 402(g) limit, a Participant will receive benefits in the
form the Participant selects (or in the default form of payment, in the absence
of an election).
(i)     Final Average Pay Formula – Form of Payment
The sole form of distribution available under the Excess Pension Plan – Final
Average Pay formula is an annuity. A Participant must select the specific form
of actuarially-equivalent annuity payment (i.e. Single Life Annuity, 50% Joint &
Survivor Annuity, or 25%, 50%, 75% or 100% Contingent Annuity) by the date that
Final Average Pay formula payments are to commence. If a Participant does not
make a distribution election by the date that the Final Average Pay formula
payments are to commence, the default form of payment under the Excess Pension
Plan – Final Average Pay formula is a Single Life Annuity if the Participant is
single, or a 50% Joint & Survivor Annuity if the Participant is married.
Timing of payments - A participant in the Excess Pension Plan Final Average Pay
formula can timely elect, as described above, that such Final Average Pay
benefits begin either (i) as of the later of separation from service or any time
between ages 50 and 65, or (ii) upon separation from service (but not earlier
than age 50). For purposes of the Plan, a Participant separates from service
when the Participant either stops working, or when the level of services
provided – whether as an employee or as an independent contractor –permanently
decreases to no more than 20% of the average level of services

17

--------------------------------------------------------------------------------








provided during the prior 36 months. Separation from service shall be determined
in accordance with policies or practices that the Company shall adopt in
accordance with, or as otherwise determined pursuant to, Section 409A of the
Code and the regulations and guidance promulgated thereunder. In the event that
payments begin upon separation from service, the first payment shall be made
within the 90 day period starting with the first day of the third month
following the date of separation from service, and such first payment shall
include payments for any months (following attainment of age 50) that are after
the later of separation from service or the end of any notice period.
Default timing rule – A participant in the Excess Pension Plan – Final Average
Pay formula who does not make a timely election, as described above, as to when
benefits are to begin will automatically begin receiving benefits the later of
(1) attainment of age 50 (in which case the first payment shall be made within
the 90 day period starting with the first day of the month following attainment
of age 50, or (2) upon separation from service (in which case the first payment
shall be made within the 90 day period starting with the first day of the third
month following the date of separation from service, and such first payment
shall include payments for any months after the later of separation from service
or the end of any notice period). Notwithstanding the above, a Participant whose
employment terminated prior to January 1, 2009, and who on January 1, 2009 has
attained age 50, and who does not make a payment timing election prior to
January 1, 2009, and who has not previously commenced payments, shall begin
receiving benefits during the

18

--------------------------------------------------------------------------------








90 day period starting on June 1, 2009.
Changing the Form or Timing of a Distribution Election – A Participant may
change either the form or timing of a prior Final Average Pay benefit
distribution election (or default provision), provided, however, that such a
change may not delay the benefit commencement date beyond the later of the time
the Participant attains age 65 or separates from service. After December 31,
2008, in accordance with final regulations promulgated under Section 409A of the
Code, a Participant who wishes to change the timing of a previously-elected (or
default) benefit commencement date, is subject to the following restrictions:
•
the new election cannot take effect until at least 12 months after the date of
the new election,

•
the election change must provide for a new payment date that is at least five
years after the originally scheduled payment date, and

•
the new election may not be made less than 12 months prior to the date of the
first scheduled payment.

(ii)     Cash Balance Formula – Form of Payment
A Participant in the Excess Pension Plan Cash Balance formula can elect that
Cash Balance formula benefits begin upon separation from service, or as of the
later of separation from service or any age up until attainment of age 65. An
Eligible Employee who became a Participant in the Excess Pension Plan prior to
2009 can elect by December 31, 2008 whether to receive any vested Excess Pension
Plan Cash Balance formula benefit as

19

--------------------------------------------------------------------------------








an annuity or in a lump sum, and when payment is to begin. Such Cash Balance
formula election is separate from any election with respect to the Excess
Pension Plan Final Average Pay formula for a Participant who was hired prior to
January 1, 2001 and is covered under both formulas. An Eligible Employee who
first becomes a participant in the Excess Pension Plan in 2008 or later must
elect, by January 31 following the calendar year in which the Participant first
becomes eligible to participate, when and how (either as a lump sum or as an
annuity) the Participant will receive any Excess Pension Plan Cash Balance
formula benefit. If the Participant does not make a timely distribution
election, the default form of payment for the Excess Pension Plan Cash Balance
formula benefit is a lump sum payment payable upon separation from service (in
which case payment shall be made within the 90 day period starting with the
first day of the third month following the date of separation from service).
Notwithstanding the preceding sentence, a Participant whose employment
terminated prior to January 1, 2009, and who does not make a timely distribution
election prior to January 1, 2009, and who has not previously commenced payment,
shall receive a lump sum payment of the Participant’s Cash Balance formula
account during the 90 day period starting on June 1, 2009.
Excess Pension Plan Cash Balance Formula – Form of Distribution – A Participant
may elect either an actuarially-equivalent annuity or lump sum distribution
option under the Excess Pension Plan Cash Balance formula. If an annuity is
elected, the Participant may select the specific form of actuarially-equivalent
annuity payment (i.e., Single Life Annuity, 50% Joint

20

--------------------------------------------------------------------------------








& Survivor Annuity, or 50% or 75% Contingent Annuity option) before the date the
benefit is scheduled to commence.
Excess Pension Plan Cash Balance Formula – Timing of Distribution – With respect
to any Excess Pension Plan Cash Balance formula benefit, a Participant can elect
that benefits be paid following separation from service or as of any later age
up to attainment of age 65, as described above. A Participant may subsequently
change either the form or timing of a distribution election. However, a change
may not delay the benefit commencement date beyond the later of the time the
Participant attains age 65 or following separation from service. After December
31, 2008, if a Participant wishes to change the timing of the benefit
commencement date, or to change the Excess Pension Plan Cash Balance formula
benefit election from an annuity to a lump sum, or vice versa, the Participant
is subject to the following restrictions:
•
the new election can not take effect until at least 12 months after the date of
the new election,

•
the election change must provide for a new payment date that is at least five
years after the originally scheduled payment date, and

•
the new election may not be made less than 12 months prior to the date of the
first scheduled payment.

(iii)     Impact on specified employees
If a Participant is a “specified employee” as determined under the practices and
policies of the Company as established in accordance with Section 409A

21

--------------------------------------------------------------------------------








of the Code, and payments are scheduled to start upon separation from service,
then payments shall commence six months after the date the Participant separates
from service. In the case of such a delay, the payments that would have been
made but for the period of the delay shall be paid in a lump sum during the 10
day period following the six month anniversary of the Participant’s separation
from service, together with interest thereon determined based on the interest
rate credited for purposes of the Retirement Plan’s Cash Balance formula.
Regular monthly annuity payments will then begin, if benefits are being paid in
the form of an annuity.
(c)    Final Average Pay Formula -- Death Benefits
(i)
Final Average Pay Formula -- Pre-Retirement Survivor’s Benefit

A Participant’s spouse or other properly elected beneficiary is eligible for
this coverage if the Participant is vested in the Plan and dies before pension
payments begin, and is eligible for a Survivor’s Benefit under the Retirement
Plan. The benefit is payable for the spouse or other beneficiary’s lifetime
equal to 50% of the Participant’s adjusted Excess Pension Plan – Final Average
Pay formula benefit, where the Participant’s adjusted pension benefit is the
retirement or vested benefit that the Participant would have been entitled to
under the Excess Pension Plan – Final Average Pay formula if the Participant had
terminated employment on the date of death (if then an active employee),
survived until the earliest date on which the Participant could have begun
receiving payments, commenced receiving payments on that date in the form of a
50% joint and survivor annuity; and died the next day. Survivor benefit payments
begin on the first day of the month following

22

--------------------------------------------------------------------------------








the Participant’s date of death (if payments begin before the earliest date on
which the Participant could have begun to collect a benefit, the survivor’s
benefit payments will be further reduced actuarially, in accordance with the
actuarial factors under the Retirement Plan, to reflect the earlier commencement
date), and will be paid in the form of an annuity for the life of the survivor.
If the total value as of the date of death of the survivor benefit payable
(including any benefits payable under the Cash Balance formula portion of the
Plan, if applicable) is less than the Code Section 402(g) limit ($16,500, as
such amount may be adjusted for inflation after 2009), the pre-retirement
survivor benefit will automatically be paid, in the form of a lump sum, within
90 days following the Participant’s death. For purposes of this Section, a
Participant’s beneficiary will be the individual designated by the Participant
by proper written request to the Company in accordance with the rules and
procedures established by the Committee to receive the Pre-Retirement Survivor’s
Benefit under the Final Average Pay formula in the event of the Participant’s
death. A Participant may designate different individuals as beneficiaries for
the Excess Pension Plan – Final Average Pay formula and the Excess Pension Plan
– Cash Balance formula. If no individual is specifically designated as
beneficiary for purposes of the Pre-Retirement Survivor’s Benefit under the
Excess Pension Plan – Final Average Pay formula, or if the designated
beneficiary predeceases the Participant, the Participant’s beneficiary will be
the Participant’s surviving spouse, or if there is no surviving spouse, then the
first living person as follows: (a) a sole individual designated as beneficiary
under the Excess Pension Plan – Cash

23

--------------------------------------------------------------------------------








Balance formula; (b) a sole individual designated as beneficiary under The
Hartford Excess Savings Plan; (c) a sole individual designated as beneficiary
under The Hartford Investment and Savings Plan; (d) a sole individual designated
as beneficiary under the Company's basic group term life insurance plan; (e) a
sole individual designated as beneficiary under the Company's optional group
term life insurance plan; (f) in the event more than one individual was
designated as primary beneficiary under any of the above plans, the oldest of
such designated beneficiaries under the first-listed plan in the above order
where that designation occurs [should there be multiple beneficiaries named
under any of (a)-(e) above, but only one is living, the sole living beneficiary
shall be treated as a “sole individual designated as beneficiary” for purposes
of any of (a)-(e) above]; (g) the oldest descendant of the Participant; (h) the
Participant's father; (i) the Participant's mother; (j) the Participant's oldest
brother or sister; (k) the oldest descendant of any deceased brother or sister
of the Participant; (l) the Participant's oldest grandparent; (m) the
Participant's oldest uncle, aunt or descendants of deceased uncles and aunts; or
(n) the oldest descendant of the Participant's last deceased spouse as if the
deceased spouse had survived the Participant.
A Participant may change the beneficiary designation at any time, subject to the
Participant’s spouse’s written notarized consent if the Participant is married,
by completing a beneficiary designation form. A Participant may not name more
than one person, nor may a Participant name a trust or estate, as beneficiary
for purposes of the Excess Pension Plan – Final Average Pay formula benefit.
Unless a later date is specified, a new beneficiary

24

--------------------------------------------------------------------------------








designation is effective on the first day of the month that falls on or follows
the date the completed beneficiary designation form is received by the Company
or its designated representative.
(ii)
Final Average Pay Formula: Dependent Spouse/Dependent Domestic Partner Benefit

The Dependent Spouse/Dependent Domestic Partner Benefit provides monthly income
to a surviving dependent spouse or dependent domestic partner. This benefit
income is paid regardless of the payment method elected under the Final Average
Pay formula. A dependent spouse or dependent domestic partner of a deceased
active employee or retiree entitled to benefits under the Final Average Pay
formula will qualify for these benefits if the Participant meets all of the
following requirements and is entitled to a Dependent Spouse/Dependent Domestic
Partner Benefit under the Retirement Plan:
•
Was married to the dependent spouse (or was the domestic partner) for at least
five years before death occurs;

•
Was married to the dependent spouse (or was the domestic partner) before the
Participant reaches age 60; and

•
Had 20 years of Eligibility Service, as defined in the Retirement Plan, and was
age 50, or had 25 years of Eligibility Service regardless of age.

A dependent spouse or dependent domestic partner is one who earns less than
one-half of the total earned income of the couple during the three calendar
years preceding the earlier of:

25

--------------------------------------------------------------------------------








•
The retirement of the spouse or domestic partner;

•
The retirement of a retiree; or

•
The death of the employee or retiree.

Benefit payments begin on the first day of the month following the Participant’s
death, and are payable as an annuity for the life of the surviving dependent
spouse or dependent domestic partner. In the event of the death of an active
employee, the monthly income of the Participant’s dependent spouse or dependent
domestic partner (as described above) will equal 50% of the Participant’s Excess
Pension Plan – Final Average Pay benefit computed as of the time of death. In
the event of the death of an eligible retired Participant, the monthly payment
to the dependent spouse or dependent domestic partner will be equal to 50% of
the Participant’s earned Excess Pension Plan – Final Average Pay benefit. If the
dependent spouse or dependent domestic partner is more than five years younger
than the Participant, the benefit will be reduced on the same basis as under the
Retirement Plan.
(d)
Cash Balance Pay Formula -- Death Benefits

In the event a vested Participant dies prior to commencement of the
Participant’s Cash Balance formula benefit, the Participant’s beneficiary will
receive the Participant’s full account balance as a lump sum payment within 90
days of the Participant’s death. Unless the Participant elects otherwise, a
Participant’s beneficiary under the Excess Pension Plan - Cash Balance formula
is the same as the beneficiary under the Retirement Plan’s Cash Balance formula.
A Participant

26

--------------------------------------------------------------------------------








may designate a different beneficiary for the Excess Pension Plan – Cash Balance
formula, and may change that beneficiary election at any time, subject to the
Participant’s spouse’s written, notarized consent if the Participant is married.
A Participant may not name more than one person as beneficiary. However, a
Participant may name an estate or trust as beneficiary with respect to the
Excess Pension Plan – Cash Balance formula benefit. Unless a later date is
specified, a new designation is effective on the first day of the month that
falls on or follows the date a completed beneficiary designation form is
received by the Company or its designated representative.
If there is no surviving beneficiary designated for purposes of the Excess
Pension Plan – Cash Balance formula (and there is no beneficiary designated
under the Retirement Plan’s Cash Balance formula), any Cash Balance formula
survivor benefit will automatically be paid to the Participant’s spouse, if any,
and otherwise to the Participant’s estate.


2.05    Payment Upon the Occurrence of a Change of Control. Upon the occurrence
of a Change of Control that also constitutes a “change in control” as defined in
the regulations promulgated under Section 409A of the Code, (i) all retired
Participants then receiving or then entitled to receive a retirement allowance
under the Plan, (ii) all former Participants then receiving or then entitled to
receive a vested benefit hereunder, and (iii) all Participants who are then
still in active service shall automatically receive, in a single lump sum
payment, the benefit remaining due as of the Change of Control to any such
retired or former Participant or the benefit, if any, accrued by such active
Participant up to the Change of Control and as determined under Section 2.02
hereof. The amount of such lump sum payment shall be

27

--------------------------------------------------------------------------------








equal to the sum of (i) the Participant’s Cash Balance Account, if any, plus
(ii) the present value of the Participant’s Final Average Pay benefit, if any,
where such present value is calculated on an actuarial basis determined by the
Committee, using the interest rate assumption for immediate annuities or, where
applicable, deferred annuities used by the PBGC for valuing benefits for single
employer plans as published by the PBGC for the month in which such Change of
Control occurs. The lump sum payment shall be made within 90 days following the
first of the month after the Change of Control. In the event the Participant
dies after such Change of Control but before receiving such payment, the lump
sum payment shall be made to his or her Beneficiary. The calculation of a lump
sum payment hereunder shall be made on the basis of the Participant's age at the
Change of Control and without regard to the possibility of any future changes
after the Change of Control in the amount of benefits payable hereunder because
of future changes in the limitations referred to in Section 2.02 hereof. The
lump sum payment represents a complete settlement of all benefits on the
Participant's behalf under the Plan. To the extent that benefits are not payable
because a Change of Control does not constitute a “change in control” as defined
in the regulations promulgated under Section 409A of the Code, payment shall be
made at the time otherwise specified under the Plan without regard to the
occurrence of the Change of Control.



28

--------------------------------------------------------------------------------








ARTICLE III
GENERAL PROVISIONS
3.01    Funding.
(a)
All amounts payable in accordance with this Plan shall constitute a general
unsecured obligation of the Company. Such amounts, as well as any administrative
costs relating to the Plan, shall be paid out of the general assets of the
Company, to the extent not paid from the assets of any trust established
pursuant to paragraph (b) below.

(b)
The Company may, for administrative reasons, establish a grantor trust for the
benefit of Participants in the Plan. The assets placed in said trust shall be
held separate and apart from other Company funds and shall be used exclusively
for the purposes set forth in the Plan and the applicable trust agreement,
subject to the following conditions:

(i)
the creation of said trust shall not cause the Plan to be other than "unfunded"
for purposes of Title I of ERISA;

(ii)
the Company shall be treated as "grantor" of said trust for purposes of Section
677 of the Code; and

(iii)
the agreement of said trust shall provide that its assets may be used upon the
insolvency or bankruptcy of the Company to satisfy claims of the Company's
general creditors and that the rights of such general creditors are enforceable
by them under federal and state law.



3.02
Duration of Benefits. Benefits shall accrue under the Plan on behalf of a
Participant only for so long as (a) the provisions of Section 415 or 401(a)(17)
of the Code limit the benefits that are payable under the Retirement Plan.


29

--------------------------------------------------------------------------------








3.03
Discontinuance and Amendment. The Board of Directors reserves the right to
modify, amend, or discontinue in whole or in part, benefit accruals under the
Plan at any time. However, no modification, amendment, or discontinuance shall
adversely affect the right of any Participant to receive the benefits accrued as
of the date of such modification, amendment or discontinuance and after the
occurrence of a Change of Control, no modification or amendment shall be made to
Section 2.05. Notwithstanding the foregoing, following any amendment and except
as provided in Article II with respect to lump sum payments hereunder, benefits
may be adjusted as required to take into account the amount of benefits payable
under the Retirement Plan after the application of the limitations referred to
in Section 2.02 hereof.

3.04
Termination of Plan. The Board of Directors reserves the right to terminate the
Plan at any time, provided, however, that no termination shall be effective
retroactively. As of the effective date of termination of the Plan,

(a)
the benefits of any Participant or Beneficiary whose benefit payments have
commenced shall continue to be paid, but only to the extent such benefits are
not otherwise payable under the Retirement Plan because of the limitations
referred to in Section 2.02 hereof, and

(b)
no further benefits shall accrue on behalf of any Participant whose benefits
have not commenced, and such Participant and his or her Beneficiary shall retain
the right to benefits hereunder; provided that, on or after the effective date
of termination,

(i)
the Participant is vested under the Retirement Plan and

(ii)
such benefits are not at any time otherwise payable under the Retirement


30

--------------------------------------------------------------------------------








Plan because of the limitations imposed by Section 415 or 401(a)(17) of the
Code.
Notwithstanding the foregoing, the Plan may not be terminated upon the
occurrence of a Change of Control unless and until all Participants have been
paid all benefits due under the Plan. All other provisions of this Plan shall
remain in effect.
3.05
Plan Not a Contract of Employment. This Plan is not a contract of employment,
and the terms of employment of any Participant shall not be affected in any way
by this Plan or related instruments, except as specifically provided therein.
The establishment of this Plan shall not be construed as conferring any legal
rights upon any person for a continuation of employment, nor shall it interfere
with the rights of the Company to discharge any person and to treat him or her
without regard to the effect which such treatment might have upon him or her
under this Plan. Each Participant and all persons who may have or claim any
right by reason of his or her participation shall be bound by the terms of this
Plan and all agreements entered into pursuant thereto.

3.06
Facility of Payment. In the event that the Committee shall find that a
Participant is unable to care for his or her affairs because of illness or
accident or is a minor or has died, the Committee may, unless claim shall have
been made therefor by a duly appointed legal representative, direct that any
benefit payment due him, to the extent not payable from a grantor trust, be paid
on his or her behalf to his or her spouse, a child, a parent or other blood
relative, or to a person with whom he or she resides, and any such payment so
made shall be a complete discharge of the liabilities of the Company and the
Plan therefor.


31

--------------------------------------------------------------------------------










3.07
Withholding Taxes. The Company shall have the right to deduct from each payment
to be made under the Plan any required withholding taxes, including FICA taxes.

3.08
Nonalienation. Subject to any applicable law, and except as may be required
under the terms of a qualified domestic relations order regarding which the
Committee or its delegate received notice prior to July 1, 2012, no benefit
under the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void, nor shall any such benefit be in any manner liable for or subject
to garnishment, attachment, execution or levy, or liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled to
such benefits. Effective July 1, 2012, no domestic relations order, other than
an order which the Committee or its delegate received notice of prior to July 1,
2012, shall be accepted for this Plan.

3.09
Forfeiture for Cause. In the event that a Participant shall at any time be
convicted of a crime involving dishonesty or fraud on the part of such
Participant in his or her relationship with the Company, all benefits that would
otherwise be payable to him or her to his or her spouse or a Beneficiary under
the Plan shall be forfeited.

3.10
Claims Procedure

(a)    Submission of Claims
Claims for benefits under the Plan shall be submitted in writing to the
Committee or to an individual designated by the Committee for this purpose.
(b)    Denial of Claim
If any claim for benefits is wholly or partially denied, the claimant shall be
given

32

--------------------------------------------------------------------------------








written notice within 90 days following the date on which the claim is filed,
which notice shall set forth
(i)    the specific reason or reasons for the denial;
(ii)    specific reference to pertinent Plan provisions on which the denial is
based;
(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)    an explanation of the Plan's claim review procedure.
If special circumstances require an extension of time for processing the claim,
written notice of an extension shall be furnished to the claimant prior to the
end of the initial period of 90 days following the date on which the claim is
filed. Such an extension may not exceed a period of 90 days beyond the end of
said initial period.


If the claim has not been granted and written notice of the denial of the claim
is not furnished within 90 days following the date on which the claim is filed,
the claim shall be deemed denied for the purpose of proceeding to the claim
review procedure.
(c)    Claim Review Procedure
The claimant or his or her authorized representative shall have 60 days after
receipt of written notification of denial of a claim to request a review of the
denial by making written request to the Committee, and may review pertinent
documents and submit issues and comments in writing within such 60-day period.
Not later than 60 days after receipt of the request for review, the Committee
shall render and furnish to the claimant a written decision, which shall include
specific

33

--------------------------------------------------------------------------------








reasons for the decision and shall make specific references to pertinent Plan
provisions on which it is based. If special circumstances require an extension
of time for processing, the decision shall be rendered as soon as possible, but
not later than 120 days after receipt of the request for review, provided that
written notice and explanation of the delay are given to the claimant prior to
commencement of the extension. Such decision by the Committee shall not be
subject to further review. If a decision on review is not furnished to a
claimant within the specified time period, the claim shall be deemed to have
been denied on review.
(d)    Exhaustion of Remedy
No claimant shall institute any action or proceeding in any state or federal
court of law or equity or before any administrative tribunal or arbitrator for a
claim for benefits under the Plan until the claimant has first exhausted the
procedures set forth in this Section.


3.11
Construction

(a)
The Plan is intended to constitute both an excess benefit arrangement and an
unfunded deferred compensation arrangement maintained for a select group of
management or highly compensated employees within the meaning of Section 201(2),
Section 301(a)(3), and Section 401(a)(1) of ERISA. Subject to the preceding
sentence, the Plan shall be construed, regulated and administered under the laws
of the State of Connecticut, to the extent such laws are not superseded by
applicable federal law.

(b)
The Plan is intended to satisfy the applicable requirements of Section 409A of
the Code and regulations and guidance thereunder, and shall be operated and
interpreted


34

--------------------------------------------------------------------------------








consistent with that intent.  If the Committee determines, in good faith, that
any provision of this Plan does not satisfy such requirements or could otherwise
cause any person to recognize additional taxes, penalties or interest under
Section 409A of the Code, the Committee shall modify, to the maximum extent
practicable, the original intent of the applicable provision without violation
of the requirements of Section 409A of the Code (“Section 409A Compliance”),
and, notwithstanding any provision herein to the contrary, the Committee shall
have broad authority to amend or to modify the Plan, without advance notice to
or consent by any person, to the extent necessary or desirable to ensure Section
409A Compliance.  In no event shall the Company have any liability or obligation
with respect to any taxes, penalties or interest for which a Member may become
liable as a result of the application of Section 409A of the Code.  Any
determinations by the Committee shall be final and binding on all parties. The
Plan has been administered in good faith compliance with Section 409A and the
guidance issued thereunder from January 1, 2005 through December 31, 2008.
(c)
The masculine pronoun shall mean the feminine wherever appropriate.

(d)
The illegality of any particular provision of this document shall not affect the
other provisions and the document shall be construed in all respects as if such
invalid provision were omitted.

(e)
The headings and subheadings in the Plan have been inserted for convenience of
reference only, and are to be ignored in any construction of the provisions
thereof.




35

--------------------------------------------------------------------------------








ARTICLE IV
PLAN ADMINISTRATION
4.01    Responsibility for Benefit Determination
The benefit of a Participant, spouse, or Beneficiary under this Plan shall be
determined by the Committee, as provided in Section 4.02 below.
4.02    Duties of Committee
The Committee shall calculate, in accordance with Article II, the benefit of
each Participant, spouse, or Beneficiary under the Plan. The Committee shall
have full discretionary authority to resolve any question which shall arise
under the Plan as to any person's eligibility for benefits, the calculation of
benefits, the form, commencement date, frequency, duration of payment, or the
identity of the Beneficiary. Such question shall be resolved by the Committee
under rules uniformly applicable to all persons or employees similarly situated.
The power to amend the Plan, subject to the restrictions of Section 3.03, has
been delegated to the Committee, provided that such amendment, in the judgment
of the Committee, does not involve a material cost to the Company.
4.03    Procedure for Payment of Benefits Under the Plan



36

--------------------------------------------------------------------------------








With respect to any benefit to which a Participant, spouse, or Beneficiary is
entitled under this Plan, the Committee (i) shall direct the commencement of
benefit payments hereunder in accordance with the applicable procedures
established by the Corporation, the Company and/or the Committee regarding the
disbursement of amounts from the general funds of the Corporation and (ii) shall
arrange, in conjunction with any other applicable excess benefit plan, for the
payment of benefits under the Plan and/or any other applicable excess benefit
plan.

37